Name: Commission Regulation (EC) No 1854/2002 of 17 October 2002 amending Regulation (EC) No 2879/2000 laying down detailed rules for applying Council Regulation (EC) No 2702/1999 on measures to provide information on, and to promote, agricultural products in third countries
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  agricultural activity;  marketing;  cooperation policy;  consumption
 Date Published: nan

 Avis juridique important|32002R1854Commission Regulation (EC) No 1854/2002 of 17 October 2002 amending Regulation (EC) No 2879/2000 laying down detailed rules for applying Council Regulation (EC) No 2702/1999 on measures to provide information on, and to promote, agricultural products in third countries Official Journal L 280 , 18/10/2002 P. 0007 - 0007Commission Regulation (EC) No 1854/2002of 17 October 2002amending Regulation (EC) No 2879/2000 laying down detailed rules for applying Council Regulation (EC) No 2702/1999 on measures to provide information on, and to promote, agricultural products in third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2702/1999 of 14 December 1999 on measures to provide information on, and to promote, agricultural products in third countries(1), and in particular Article 11 thereof,Whereas:(1) Commission Regulation (EC) No 2879/2000(2), as last amended by Regulation (EC) No 1955/2001(3), lays down the detailed rules for applying the above Regulation.(2) Article 9(3) of Regulation (EC) No 2879/2000 sets the deadline of 30 September for the Commission decision on the programmes and the implementing bodies to be selected.(3) The proposals for programmes presented by the Member States in 2002 require additional information, which will reach the Commission shortly.(4) In these circumstances, in order that the examination and selection of the programmes can be completed, the deadline for the Commission decision should be prolonged until 15 November 2002.(5) The measures provided for in this Regulation are in accordance with the opinion issued at the joint meeting of Management Committees on the promotion of agricultural products,HAS ADOPTED THIS REGULATION:Article 1The last subparagraph of Article 9(3) of Regulation (EC) No 2879/2000 is replaced by the following: "For programmes presented in 2002, the Commission shall take a decision by 15 November 2002 at the latest."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 327, 21.12.1999, p. 7.(2) OJ L 333, 29.12.2000, p. 63.(3) OJ L 266, 6.10.2001, p. 8.